82 F.3d 424
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Ali REZABAADY, Defendant-Appellant.
No. 95-50348.
United States Court of Appeals, Ninth Circuit.
Submitted March 26, 1996.*Decided April 1, 1996.

Before:  GOODWIN, WIGGINS, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM*


2
Ali Rezabaady appeals his sentence under the Sentencing Guidelines imposed following his guilty plea conviction for conspiracy to distribute heroin, possession with intent to distribute heroin, and money laundering.   He contends that the district court improperly increased his offense level under U.S.S.G. § 3C1.1 for attempted obstruction of justice when Rezabaady called his girlfriend after his arrest and asked her to destroy heroin he had placed in a storage unit.   We review the district court's factual findings for clear error, United States v. Ancheta, 38 F.3d 1114, 1117 (9th Cir.1994), and affirm.


3
The Sentencing Guidelines provide for an obstruction of justice enhancement for "directing or procuring another person to destroy or conceal evidence that is material to an official investigation."   U.S.S.G. § 3C1.1, Application Note 3(d).   Rezabaady contends, however, that his attempt to obstruct justice was not willful conduct, but occurred contemporaneously with his arrest, when he was in a panic.   Our review of the record indicates that Rezabaady had been arrested, interrogated by agents and transported to the Metropolitan Detention Center before he made several calls to his girlfriend.   Thus, the district court properly rejected this argument.  See United States v. Stout, 936 F.2d 433, 435 (9th Cir.1991).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3